Citation Nr: 0428378	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  98-14 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for epithelial type 
cysts, as residuals of acne, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for scars secondary 
to acne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from November 1966 to October 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for an increased rating for 
his acne keloids and associated residuals - scar, drainage, 
etc.  At the time he had a 10 percent rating for this 
condition; the rating had been in effect since July 15, 1981.

A more recent, January 2004, RO rating decision 
recharacterized the service-connected disability as two 
separate disorders and assigned separate ratings for each.  
The veteran now has a 10 percent rating for epithelial type 
cysts, as residuals of the acne, and he has a noncompensable 
(i.e., 0 percent) rating for the residual scars also from the 
acne.  These changes were made retroactively effective as of 
September 12, 1996, the date of receipt of his claim for an 
increased rating.

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part. 


REMAND

In his October 2002 Statement in Support of Claim, VA Form 
21-4138, the veteran requested that his VA outpatient 
treatment (VAOPT) records since 1996 be obtained from VA 
clinics in Glens Falls and Albany, New York.  So as VA has 
notice of these records and their possible relevance to his 
appeal, they must be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).



The veteran also stated that he had no further civilian 
medical records to submit for consideration.  But attached to 
his September 1998 VA Form 9 was a clinical record from Dr. 
Alan Binnick concerning evaluation and treatment of 
epithelial type cysts.  So all records from this doctor must 
be obtained.

Accordingly, the case is remanded to the RO for the 
following development and consideration:   

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA and implementing 
VA regulations is completed.  In particular, 
the RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 are fully complied with and 
satisfied.

2.  Ask the veteran to complete and return the 
appropriate releases (VA Form 21-4142s) for 
the medical records of Dr. Allan Binnick since 
discharge from active service in October 1968.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If the request for private 
treatment records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

3.  Contact the VA medical facilities in Glens 
Falls and Albany, New York, and obtain all 
VAOPT records since 1996 concerning the 
veteran's skin disorder.



4.  Schedule the veteran for a VA dermatology 
examination to determine the current severity 
of his skin disorders at issue.  To facilitate 
making this determination, the claims folder 
must made available to and reviewed by the 
examiner for the veteran's pertinent medical 
history.  To properly rate the scar, the 
examiner must note the size, location, and 
other relevant characteristics of it.  This 
includes setting forth findings as to the 
eight characteristics of disfigurement and 
indicating whether the scarring is deep or 
superficial, i.e., whether it is associated 
with underlying soft tissue damage.  The 
examiner should also indicate whether the scar 
is poorly nourished, tender and painful on 
objective demonstration, is subject to 
repeated ulceration or is unstable.  Any 
functional impairment due to the scarring 
should be identified, too.  The examiner 
should indicate, as well, the extent of bodily 
involvement, i.e., the percentage of total 
body surface area involved and the type and 
duration of treatment afforded the veteran.  
Color photographs depicting the scarring 
should be taken and associated with the 
examination report.  The rationale for all 
diagnoses and opinions expressed must also be 
provided.  

5.  Review the claims folder and ensure that 
all of the foregoing development has been 
completed to the extent possible - including 
sufficient information to properly rate 
the conditions at issue.  If any development 
is incomplete, take corrective action.  
38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 
268 (1998).  

6.  Then readjudicate the claims in light of 
any additional evidence obtained.  If the 
claims continue to be denied, send the veteran 
a supplemental statement of the case (SSOC) 
and give him time to respond before returning 
the claims to the Board.  

No action is required on the part of the veteran or his 
representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


